Citation Nr: 0903855	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO. 06-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an earlier effective date for service 
connection for diabetes mellitus, type II.

2. Entitlement to a rating evaluation in excess of 20 percent 
for diabetes mellitus, type II.

3. Entitlement to service connection for hypertension, 
including as secondary to his service-connected diabetes 
mellitus, type II.

4. Entitlement to service connection for a bilateral leg 
disorder, claimed as weak legs, including as secondary to his 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 until 
February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

The veteran also raised a claim for cellulitis in his 
September 2005 Notice of Disagreement. However, this matter 
is not before the Board because no rating decision has been 
provided regarding that issue. Accordingly, this matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's initial claim for service connection for 
diabetes mellitus, type II, was received by VA on May 4, 
2004. 

2. A July 2004 rating decision granted service connection for 
diabetes mellitus, type II, with an effective date of May 4, 
2004.

3. An August 2005 rating decision granted an earlier 
effective date for service connection diabetes mellitus, type 
II, of May 4, 2003.

4. The veteran's diabetes mellitus, type II is manifested by 
noninsulin dependence and no regulation of activities. 

5. The medical evidence of record does not show that the 
veteran's hypertension is related to his active military 
service, and is not secondary to his service-connected 
diabetes mellitus, type II. 

6. The medical evidence of record does not show that the 
veteran's claimed bilateral leg disorder is related to his 
active military service, and is not secondary to his service-
connected diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 4, 2003 
for the grant of service connection for diabetes mellitus, 
type II, have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

2. The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

3. The criteria for the establishment of service connection 
for hypertension, including as secondary to his service-
connected diabetes mellitus, type II, have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2008).

4. The criteria for the establishment of service connection 
for a bilateral leg disorder, including as secondary to his 
service-connected diabetes mellitus, type II, have not been 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran, including in June 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Additionally, a VCAA letter addressing 
how to support an earlier effective date claim was provided 
in March 2006.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the increased rating claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In this case, the Board also finds that the June 2008 VCAA 
letter was in compliance with the requirements of Vazquez-
Flores.  Any timing errors in regards to the sending of the 
letter were cured by the subsequent readjudication of the 
claim with an August 2008 Supplemental Statement of the Case.  
The June 2008 letter informed the veteran of the need to 
substantiate his claim with medical or lay evidence 
indicating a worsening or increase in the severity of his 
diabetes and the effect that such worsening or increase has 
on the claimant's employment and daily life.  The letter also 
provided the veteran with the rating criteria for determining 
a higher disability rating for his disability.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.  Moreover, the veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements and correspondence.  

Based on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and identified medical records.  
The veteran provided statements and the opportunity to set 
forth his contention during a hearing at the RO.  He was also 
provided the opportunity to set fort his hearings before a 
Veterans Law Judge, but withdrew his request for such a 
hearing in October 2008.  In addition, he was afforded 
multiple VA examinations for his claimed disorders, including 
in July 2005, June 2006, January 2007, and June 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to May 4, 2003. He filed his initial claim of service 
connection for diabetes mellitus, type II, on May 4, 2004. A 
July 2004 rating decision granted service connection for 
diabetes mellitus, type II, effective May 4, 2004. In an 
August 2005 rating decision, the RO continued the 20 percent 
evaluation and granted an effective date of May 4, 2003, one 
year prior to the receipt of the claim.

Generally, unless specifically provided otherwise in the 
statute, the effective date of an award based on an original 
claim for compensation benefits shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2). 

The Board notes that the May 4, 2004 claim was made many 
years following his February 1972 discharge from service. 
Thus, the effective date would not be the day following 
separation from service or within one year of separation. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

However, where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  In no event, however, 
shall such award or increase be retroactive for more than one 
year from the date on which the veteran submits the 
application for benefits or the date of administrative 
determination of entitlement. Id.

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement. 38 
C.F.R. § 3.114(a)(2). 

In this case, the law in question is 38 C.F.R. § 3.309(e), 
which changed on May 8, 2001 to add diabetes mellitus, type 
II, to the list of presumptive disease associated with 
herbicide exposure.  The veteran's claim was made more than 1 
year after the effective date of that law and the RO thus had 
the authority to grant an effective date of 1 year prior to 
the May 4, 2004 date of claim; the RO subsequently granted an 
earlier effective date of May 4, 2003 based on 38 C.F.R. 
§ 3.114(a)(2).  

The question thus becomes whether the veteran can receive an 
even earlier effective date than the May 4, 2003 date granted 
by the RO.  

Based on a review of the medical evidence, including a 
September 2005 letter from VA physician B.F.M., the veteran 
has been treated for numerous years for hypertension and has 
a history of non insulin dependent diabetes mellitus. Dr. 
B.F.M. reported treating the veteran since December 1996, but 
was unclear as to when he started treating him for diabetes 
mellitus. Regardless of whether the veteran developed 
diabetes mellitus, type II, prior to the May 4, 2003 
effective date, the Board finds that entitlement to an 
effective date of service connection prior to May 4, 2003 is 
not warranted. 

The May 4, 2004 claim was the veteran's initial claim in 
regards to his diabetes mellitus, type II, and no prior 
claims are of record or have been raised by the veteran.  
There are no statements that were submitted to the RO prior 
to May 4, 2004 that indicate an intent to apply for benefits 
relating to diabetes mellitus. 

In short, the regulation allowing for an award of service 
connection for diabetes mellitus based on a presumption of 
herbicide exposure was enacted after the discovery of the 
veteran's diabetes mellitus and over one year before the 
veteran filed his claim. Under such circumstances, where the 
veteran did not file a claim for service connection until 
more than one year after the effective date of the change of 
law, the effective date of the award may only be one year 
prior to the date of VA's receipt of claim. 38 U.S.C.A. § 
5110(g); 38 C.F.R. §§ 3.114. Furthermore, an award or 
increase cannot be retroactive for more than one year from 
the date on which the veteran submitted his application for 
benefits or the date of administrative determination of 
entitlement. Id. Here, the claim was filed on May 4, 2004. To 
that extent, the effective date of May 4, 2003 granted by the 
RO is continued, but an earlier effective date is denied.  



[Continued on the next page]  
Increased Rating

The veteran essentially contends that his diabetes mellitus, 
type II is more severe than indicated by the 20 percent 
evaluation previously granted him. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary. 

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet. A 40 percent evaluation would require 
insulin, a restricted diet, and regulation of the veteran's 
activities (avoidance of strenuous occupational and 
recreational activities). A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated. Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

A VA examination for diabetes mellitus was provided in July 
2005. The veteran reported that he was on a sugar-free low 
starch diet and restricted activity, feeling weak at time and 
having to rest. He avoids strenuous activities as he weakens 
easily. He did not take insulin. The examiner diagnosed him 
with diabetes mellitus, type II, on an oral hypoglycemic 
medication and a low starch and sugar free diet. The examiner 
did not discuss any regulations of activities, other than 
those the veteran imposed on himself.

The veteran's VA outpatient treatment records generally 
indicate treatment for diabetes mellitus. His VA physician, 
Dr. B.F.M., in an August 2005 letter, reported that he had 
been treating the veteran since 1996 and that the veteran had 
a history of non-insulin dependent diabetes mellitus. 

Another VA examination was provided in June 2006. The veteran 
denied ketoacidosis or hypoglycemic episodes and has not been 
hospitalized for ketoacidosis or hypoglycemic reactions. He 
also denied polydipsia and polyuria. He ate a lot of 
vegetables and stayed away from starch. The veteran reported 
mowing his lawn weekly and using a stationary exercise bike 
and walking around a track. The examiner diagnosed him with 
diabetes mellitus, type II, on an oral hypoglycemic agent. 

A VA examination was also provided in June 2008. The veteran 
reported taking an oral tablet and that he was not on 
insulin. He did not restrict his activities on the basis of 
diabetes and denied hypoglycemia and hyperglycemic symptoms. 
There was no ketoacidosis, or hospitalizations for 
ketoacidosis, hypoglycemia, or hyperglycemia. The examiner 
diagnosed him with diabetes mellitus, type II, which was mild 
with good control, and no secondary complications. The 
examiner also found that his diabetes did not restrict his 
activities and that he continued to perform his activities of 
daily living. Additionally, it did not cause functional 
limitation or prevent him from working.

The evidence demonstrates that the veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions. The record, however, does not indicate that he 
requires the regulation of his activities due to his 
diabetes, such that a 40 percent evaluation could be granted. 
Although the veteran has stated that he is limited in his 
physical activities, his medical examiners have not reported 
any limitation in his activities due to his diabetes 
mellitus. Indeed, his June 2008 VA examiner reported the 
opposite information - that it did not restrict his 
activities and that it did not prevent him from working or 
cause functional limitation. 

Therefore, in the absence of evidence that the veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the veteran does not meet the 
criteria for the next higher 40 percent evaluation. 
Accordingly, the Board concludes that an initial evaluation 
in excess of 20 percent for diabetes mellitus is not 
established.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization). If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 

Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury or event occurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Hypertension

The veteran also contends that his hypertension developed in 
service, or was due to his service-connected diabetes 
mellitus, type II. 

In his May 2006 RO hearing testimony, the veteran reported 
that he had high blood pressure in service and that he took 
medication to lower his blood pressure prior to his 
discharge. He also reported that he saw a private physician 
five or six years after his discharge, Dr. S., but that those 
records were unavailable.

The veteran's service treatment records generally do not 
indicate any reports of or treatment for hypertension. The 
first medical evidence of record of high blood pressure is 
from the veteran's VA physician, Dr. B.M., which indicated 
that the veteran was treated for high blood pressure, 
including in December 1996. 

An August 2005 letter from his VA physician, Dr. B.M., noted 
that the veteran had been a patient since December 1996 and 
that he had a history of somewhat difficult to control 
hypertension. The examiner noted that his blood pressure was 
life threatening and exacerbated by anxiety. 

The veteran's VA examiners generally reported that his 
hypertension was not caused by diabetes, as indicated in his 
July 2005 and June 2006 VA examinations. A VA examination for 
hypertension was provided in January 2007 and included 
reviews of the claims file and the prior VA examinations. The 
examiner noted that the veteran's hypertension was diagnosed 
prior to his diabetes and was therefore not caused by or the 
result of his diabetes. The examiner noted that his blood 
pressure had been fairly well controlled, but not all on 
target. The examiner also noted that there was no evidence 
that his hypertension was aggravated by his service-connected 
diabetes mellitus, type II. 

The only evidence provided to indicate that the veteran's 
hypertension is in any was related to service is his 
statements claiming that he was diagnosed with it in service. 
However, the veteran's statements as to what his various 
physicians told him do not constitute the necessary medical 
evidence as to etiology for his claim. Robinette v. Brown, 8 
Vet.App.69, 77 (1995), citing Warren v. Brown, 6 Vet.App. 4 
(1993) (For the proposition that an appellant's statement as 
to what a physician told him as a lay claimant does not 
constitute the requisite medical evidence of a medical 
diagnosis of medical etiology). 

The service treatment records of record do not indicate that 
he was diagnosed with hypertension in service. Furthermore, 
the first medical record associated with the claims file 
regarding hypertension is from several years after service. 
Additionally, the veteran himself, in his hearing testimony, 
reported that he did not see a doctor for treatment of his 
high blood pressure for over five years following service. 
The evidence does not support the veteran's contention that 
he was treated for hypertension during service.

Additionally, the evidence indicates that his hypertension 
was not caused or aggravated by his service-connected 
diabetes mellitus, type II. His VA examiners repeatedly found 
it to not be caused by his diabetes, with the January 2007 VA 
examiner indicating that his hypertension was diagnosed prior 
to his diabetes and was therefore not caused by or the result 
of his diabetes, and that there was no evidence that his 
hypertension was aggravated by his service-connected diabetes 
mellitus, type II. 

Thus the only other evidence provided as to the veteran's 
claim is his belief that he had high blood pressure in 
service. As previously reported, he can provide testimony as 
to his own experiences and observations, but the factual 
question of if his hypertension can be attributed to service 
is a medical question, requiring a medical expert. The 
veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. 

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for hypertension is denied. 

Bilateral Leg Disorder

He has further claimed that he has a bilateral leg disability 
due to his service or his service-connected diabetes 
mellitus, type II, which he described as weakness in his legs 
in his June 2005 claim.

The veteran's service treatment records generally do not 
indicate complaints of or treatment for a bilateral leg 
disorder. An April 1971 service treatment record noted 
muscular aches in the right flank area, and a muscular strain 
was diagnosed. 

VA outpatient treatment records generally indicate that the 
veteran was neurologically without numbness, tingling, or 
weakness, as indicated in February 2005. An October 2007 VA 
outpatient treatment record noted no tingling or weakness, 
but did find some numbness to the right lower extremity. 

His June 2005 VA examination noted that he denied any pain, 
weakness, stiffness, swelling, heat, or redness of the right 
lower leg. In his June 2006 VA examination for neurological 
disorders, the examiner found the veteran's right lower 
extremity to be somewhat swollen, but that he had a normal 
gait and station, with good heel/toe/tandem walk. His motor 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination; his sensory testing was also intact to 
vibration. The examiner found him to have no symptoms 
suggestive of polyneuropathy and that the sensory loss in the 
right lower extremity was inconsistent with polyneuropathy 
and may be related to his history of cellulitis and back 
pain. Additionally, absent ankle jerks could be mechanical 
and due to his obesity and inability to tap the Achilles 
tendon adequately. 

The June 2008 VA examiner noted that his legs did not appear 
to have edema, and that a neurological examination did not 
appear to show any focal dysfunction. The June 2008 VA 
examiner further noted that the veteran did not have any 
secondary complications to his diabetes, including diabetic 
nephropathy. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied. 
Specifically, other than a finding of some numbness to the 
right lower extremity in October 2007, the record does not 
indicate that the veteran has been diagnosed with a leg 
disorder to either leg. Additionally, there is no medical 
evidence of record indicating that any of the veteran's 
bilateral leg complaints are in any way related to his 
service or his service-connected diabetes mellitus, type II. 
In fact, the June 2008 VA examiner found him to have no 
symptoms suggestive of polyneuropathy and that the right 
lower extremity sensory loss was inconsistent with 
polyneuropathy, but may be related to his history of non-
service-connected cellulitis and back pain. The June 2008 VA 
examiner also specifically found him to not have any 
secondary complications due to his diabetes mellitus, type 
II. The medical evidence thus does not indicate that the 
veteran has a bilateral leg disorder related to either his 
service or his service-connected diabetes mellitus, type II.

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letters provided to him, but failed to do so. A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). 

The only other evidence provided as to the veteran's claim is 
his belief that he has a bilateral leg disorder, which he has 
described as weak legs. Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran has a bilateral leg 
disorder that could be attributed to his in-service 
experiences and injuries, or his service-connected diabetes 
mellitus, type II, is a medical question, requiring a medical 
expert. The veteran is not competent to render such an 
opinion. Espiritu, 2 Vet.App. at 495; 38 C.F.R. § 3.159. The 
veteran does not have the requisite special medical knowledge 
necessary for such opinion evidence. 

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert; 1 Vet.App. at 58. 
The veteran's claim for service connection for a bilateral 
leg disorder is denied. 


ORDER

An effective date prior to May 4, 2003 for the grant of 
service connection for diabetes mellitus, type II is denied.

An evaluation in excess of 20 percent for diabetes mellitus, 
type II is denied. 

Service connection for hypertension, including as secondary 
to his service-connected diabetes mellitus, type II, is 
denied.

Service connection for a bilateral leg disorder, including as 
secondary to his service-connected diabetes mellitus, type 
II, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


